Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 1, 3-5 and 10-19 are pending.  Claims 2 and 6-9 are cancelled.  Accordingly, claims 1, 3-5 and 10-19 are examined on merits in this Office action.  
2. 	Objection to claims 1, 4, 5, 10 and 17 made in the Office action mailed November 27, 2020 is withdrawn in light of Applicant’s amendment filed in the papers of March 1, 2021 and upon further consideration.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Rejection of claims 1, 3-5 and 10-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendment filed in the papers of March 1, 2021, and upon further consideration.
5.	Rejection of claims 1, 3-5 and 10-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with lack of scope of enablement is withdrawn in light of Applicant’s amendment filed in the papers of March 1, 2021, and upon further consideration.
Claim Objections
6.	Claims 1 and 17 are objected to because of the following informalities:  
Claim 1 is objected for not reciting ---having the amino acid sequence--- after “polypeptide” in parts a, c and e; and after “peptide” in parts b and d of the claim.
 Claim 17 is objected by having improper article before “recombinant nucleic acid” in line 3 of the claim.  It is suggested to change “a” to ---the---.
Objections to claims 1 and 17 have been necessitated due to the claim amendments filed in the papers of March 1, 2020.

Appropriate correction and clarification is requested.
Claim Rejections - 35 USC § 103
7-A.	Claims 1, 3-5 and 10-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (The development of genetically modified maize for abiotic stress tolerance", South African Journal of Botany- Suid-Afrikaans Tydskrift Virplantkunde, Foundation For Education, Science and Technology, Pretoria, SA, vol. 73, no. 3, 1 July 2007, pages 494-495) in view of Kwon et al. (Korean J Genetics 26: 199-206, June 2004), Arendze-Bailey et al. (WO 2014/037919 A1; Published March 13, 2014), Garwe et al. (NCBI, GenBank Sequence Accession NO. AY100455.1, Published June 12, 2002), Govender et al. (NCBI, GenBank Sequence Accession NO. EU333003.1, Published July 2, 2008), and Mundree et al. (Planta, 211:693-700, Published 2000) for the reasons of record stated in the Office action mailed in the papers of November 27, 2020.
	Thomson et al. teach recombinant expression of nucleic acid sequences encoding XvSAP1, XvAld and XvPrx2 polypeptides transgenically in a plant (e.g. Arabidopsis and maize).  The transgenic plants exhibited tolerance to abiotic stress (e.g. drought, salinity  etc).  The reference also teaches that nucleic acid sequences encoding XvSAP1, XvAld and XvPrx2 polypeptides are also induced in Xerophyta viscosa in response to abiotic stress of osmotic stress (drought), salinity, high  temperature or low temperature.  The reference also teaches that XvSAP1 codes for signaling hydrophobic protein, XvAld1 codes for an aldose reductase that converts glucose to sorbitol, and XvPrx2 encodes a type II peroxiredoxin.  The reference further suggests to express these polypeptides under abiotic stress inducible promoters in transgenic plants.  See Left column of page 495.

	Kwon et al. teach a polygenic construct in which genes encoding for drought tolerance proteins (TPS1 and TPS2) were separated with a nucleic acid sequence encoding a FMDV 2A peptide (Foot-and mouth disease virus 2A element peptide).  The reference further teach that the multigene expression system under the control of one promoter and at the same expression level.  The reference further teaches that FMDV 2A (16-20 amino acid long) is self cleavage polypeptide and which mediates cleavage at its own C-terminus by an enzyme independent reaction, and the resulting polypeptide to be cleaved by 2A polypeptide generating functional proteins (e.g. TPS1 and TPS2).  The reference further teach that FMDV 2A system has great advantage of same expression level of multiple co-introduced genes.  
Kwon et al. also teach a method of transforming cells with an expression vector using Agrobacterium mediated transformation method. The transformation vector comprises an expression cassette comprising an exogenous promoter operably linked to coding sequences encoding proteins of interest which is further operatively linked with a transcription terminator sequence. The method taught in the reference also comprises making recombinant vector and plant transformation binary vector having expression cassettes present in a polygenic construct.  The reference further teaches obtaining transformed callus (same as cell line) from transformed explants, and maintaining said callus (same as cell lines) by growing them on a growth medium comprising selection markers (e.g. kanamycin) that selects the transformed callus. The reference further teaches regenerating transformed plant with stable integration of polygenic construct from said transformed callus.  See in particular, abstract; materials and methods; results and discussion; Figures 1-5; page199 through first paragraph of left column of page 205.
Xerophyta viscosa which function as plant promoters inducible by abiotic stress.  The reference further teaches that said abiotic stress inducible promoters can be used to express any sequence encoding a desired polypeptide under an abiotic stress (e.g. drought, salt, low/high temperature etc.)  The reference also teach using abiotic stress inducible gene promoters of XvSAP1, XvAld or XvPrx2 genes to express XvSAP1, XvAld or XvPrx2 coding sequences and their encoded polypeptides under abiotic stress conditions in a plant using Agrobacterium mediated plant transformation methods to produce stable (stably introduced transgenes) transgenic plants.  The reference also teach abiotic stress (drought, high salt etc.) inducible promoter as set forth in SEQ ID NO: 1 having 100% identity to instant SEQ ID NO: 2 in said transformation methods.  The reference further teach that said transgenic plant can be a monocot or dicot plant, for example, maize, tobacco, sorghum, wheat, cassava, barley, oats, rye, sweet potatoes, soybean, alfalfa, tobacco, sunflower, cotton, or canola species.  See in particular, pages 2-38; Examples 1-11; Tables 1-4; Figures 1-19; Tables 1-4
	The sequence homology results are as follows:  Qy: Instant SEQ ID NO: 2 and Db: Arendze-Bailey et al. SEQ ID NO: 1. 
PN   WO2014037919-A1.  
XX
CC PD   13-MAR-2014.
XX
CC PF   09-SEP-2013; 2013WO-IB058399.
XX
PR   10-SEP-2012; 2012ZA-00006750.
XX
CC PA   (UYCA-) UNIV CAPE TOWN.
XX
CC PI   Arendze-Bailey BL,  Thomson JA,  Iyer K,  Rafudeen MS,  Iyer R;
CC PI   Ellick TL;
XX
DR   WPI; 2014-E51848/21.
XX
CC PT   New abiotic stress-inducible derivative promoter, useful for regulating 
CC PT   the transcription of a heterologous transcribable DNA sequence in a host 
CC PT   cell or transgenic plant, and for producing a transgenic plant.
XX
CC PS   Claim 1; SEQ ID NO 1; 60pp; English.
XX
CC   The present invention relates to a novel abiotic stress-inducible 
CC   derivative promoter, useful for regulating the transcription of a 
CC   heterologous transcribable DNA sequence in a host cell or in a transgenic
CC   plant. The stress-inducible derivative promoter is also useful for 

CC   nucleotide cassette comprising the derivative promoter, operably linked 
CC   to a heterologous transcribable DNA sequence and, where the expression 
CC   cassette further optionally contains a terminator sequence operably 
CC   linked to the heterologous transcribable DNA sequence; a recombinant 
CC   vector comprising the nucleotide cassette; a host cell transformed with 
CC   the recombinant vector; a transgenic plant comprising the host cell; a 
CC   transgenic seed obtained from the transgenic plant; a method of 
CC   regulating the transcription of a heterologous transcribable DNA sequence
CC   in a host cell or transgenic plant; and a method of producing a 
CC   transgenic plant by introducing the nucleotide cassette in to a host 
CC   cell. The present sequence represents a Xerophyta viscosa XvPSap1D 
CC   promoter fragment used for regulating the transcription of a heterologous
CC   transcribable DNA and for producing the transgenic plants of the 
CC   invention.
XX
SQ   Sequence 1120 BP; 317 A; 271 C; 224 G; 308 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 1120;  DB 48;  Length 1120;
  Best Local Similarity   100.0%;  
  Matches 1120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACTGTCTGGGTAGCTGGCAATATAGAGACGTAAATAATTGTCTGTAAATAGGGAGAAATT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACTGTCTGGGTAGCTGGCAATATAGAGACGTAAATAATTGTCTGTAAATAGGGAGAAATT 60

Qy         61 CATGGATCATCACCCTAATTCGGTCTTTCACTCATTTTATCATAGACCTGACTAAAGAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CATGGATCATCACCCTAATTCGGTCTTTCACTCATTTTATCATAGACCTGACTAAAGAAC 120

Qy        121 TTGGTCAGAGTTTTTACTTATTTAAAATAAAGAGGACTTCATGGCATCCATGTGCAGGTA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TTGGTCAGAGTTTTTACTTATTTAAAATAAAGAGGACTTCATGGCATCCATGTGCAGGTA 180

Qy        181 CAGCTCCCAGAAAAAAAAGCATGAAACACGAGAGGATCAATAGCATTCGATCTGAAACAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CAGCTCCCAGAAAAAAAAGCATGAAACACGAGAGGATCAATAGCATTCGATCTGAAACAA 240

Qy        241 AAGGTTGCAGCTCAAGACTTTCTCCAAAATATTAAGATGATCCAAAGAATTACCCCAAGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AAGGTTGCAGCTCAAGACTTTCTCCAAAATATTAAGATGATCCAAAGAATTACCCCAAGA 300

Qy        301 TATCCAACGTATACCAATGTGTATACCGAAAGTAAGAAAGTTCACGTGCATTCTTTGATT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TATCCAACGTATACCAATGTGTATACCGAAAGTAAGAAAGTTCACGTGCATTCTTTGATT 360

Qy        361 TTTCTCCCGAGTGTTCTTTTCTGAAATGAGTAAATAAGACTAGAATAAGAGCTAATGTAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTTCTCCCGAGTGTTCTTTTCTGAAATGAGTAAATAAGACTAGAATAAGAGCTAATGTAT 420

Qy        421 TTTTTTTCTAAAAAAAGTTGAATGTGGATACAATATGATTATACATTCATTAGCTATTTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TTTTTTTCTAAAAAAAGTTGAATGTGGATACAATATGATTATACATTCATTAGCTATTTT 480

Qy        481 AAGTATATTCTATTTTTTTTCCCCCCAAAAGAACACAAATGTGTTCCGTCACTTTCCATG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AAGTATATTCTATTTTTTTTCCCCCCAAAAGAACACAAATGTGTTCCGTCACTTTCCATG 540

Qy        541 GAGATCAGATCTATCTTAGAATTGGACAGGGTGCTTATGATACAACTTGTTCCTATCAAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GAGATCAGATCTATCTTAGAATTGGACAGGGTGCTTATGATACAACTTGTTCCTATCAAC 600

Qy        601 AACTGCATGTTAGACAGCGCCGAATTTACAGTCCTACTGGGCGCCACTTTTCAACCCACA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AACTGCATGTTAGACAGCGCCGAATTTACAGTCCTACTGGGCGCCACTTTTCAACCCACA 660

Qy        661 TCATCAAGATGAACACCACGTTATCTTCATCCGCTCCAACCACATGGTCCAGCGCCACTG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TCATCAAGATGAACACCACGTTATCTTCATCCGCTCCAACCACATGGTCCAGCGCCACTG 720

Qy        721 GCCAAGACCGCCAGCCAGCCAGGCCATCCAACGTGGTGCATTTTCTAACACTCCACGTTC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GCCAAGACCGCCAGCCAGCCAGGCCATCCAACGTGGTGCATTTTCTAACACTCCACGTTC 780

Qy        781 GCTGTACGGCATTATTTCTCCAGCCAGAAAGACCGAGACAGCGACGCTGTTGGGCGGGCC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        841 CGCGGCCTGCTCTCTCTGCTTCCCCATGAGATTCACGGGCATCGCTCCTCGCTCGTGCCT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 CGCGGCCTGCTCTCTCTGCTTCCCCATGAGATTCACGGGCATCGCTCCTCGCTCGTGCCT 900

Qy        901 ACGCGACCGCGCCGATCCACGTGACGTGGCGCAGCAATCGTTCTTACTAGGCGCTTGCAC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 ACGCGACCGCGCCGATCCACGTGACGTGGCGCAGCAATCGTTCTTACTAGGCGCTTGCAC 960

Qy        961 GTGTCGTTCGCATGCGAAGCGTCCACACTGCCAACGACCTCCTTAAATATCCTTGTGATA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GTGTCGTTCGCATGCGAAGCGTCCACACTGCCAACGACCTCCTTAAATATCCTTGTGATA 1020

Qy       1021 TTCGCCTTACGATCTCACACTTCGCACGCAAAGGCCAGTCGCAGATTTGGGTTGAATTTG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TTCGCCTTACGATCTCACACTTCGCACGCAAAGGCCAGTCGCAGATTTGGGTTGAATTTG 1080

Qy       1081 CTGCGTTTTGGCAGATTTTGAGCGAGAGATATTAGGGAAG 1120
              ||||||||||||||||||||||||||||||||||||||||
Db       1081 CTGCGTTTTGGCAGATTTTGAGCGAGAGATATTAGGGAAG 1120


	Garwe et al. teach a nucleic acid sequence having 100% identity to instant SEQ ID NO: 3 and encoding XvSAP1 polypeptide having 100% identity to instant SEQ ID NO: 9.  See pages 1 and 2.
	Govender et al. teach a nucleic acid sequence having 100% identity to instant SEQ ID NO: 4 and encoding XvPrx2 polypeptide having 100% identity to instant SEQ ID NO: 10.  See pages 1 and 2.
	Mundree et al. teach a nucleic acid sequence identical (99.3%) to instant SEQ ID NO: 5 and encoding XvAld polypeptide which is more than 99.2 % identical SEQ ID NO: 11.  See in particular, Figure 2.
Given (i) Thomson et al. teach that genes encoding Xvsap1, XvAld and XvPrx2 polypeptides of Xerophyta viscosa are induced under abiotic stress conditions, and overexpression of said genes in a transgenic plant imparts abiotic stress (e.g. drought (osmotic stress), salt, temperature) tolerance to said transgenic plant grown under abiotic stress conditions and (ii) Kwon et al. teach that FMDV 2A system has great advantage of expressing multiple polypeptides encoded by a polygenic construct for expressing them at the same levels of expression compared to co-introduced genes encoding polypeptides, it would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed Xerophyta viscosa from a polygenic nucleic acid construct comprising nucleotide sequences encoding XvSAP1, XvAld and XvPrx2 polypeptides as taught by Garwe et al., Govender et al. and  Mundree et al., respectively using Kwon et al. FMDV 2A system, and operably linked to any abiotic stress inducible promoter, including the one (SEQ ID NO: 1) taught by Arendze-Bailey et al. which has 100% identity to instant SEQ ID NO: 2 as a matter of design choice, using any method of plant transformation, including the one taught by Kwon et al. or  Arendze-Bailey et al., and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any unexpected results.  
Obviously, teachings of Garwe et al., Govender et al. and Mundree et al. directed to sequencing data as discussed above would constitute a sequence having identity to the instant polygenic nucleic acid construct comprising instant SEQ ID NO: 1.
7-B.	Applicant’s arguments:
Applicant primarily argues that Office has used hindsight by selecting several references to make obviousness rejection of the claimed invention.  Applicant further alleges that Office has failed to demonstrate that by combining the cited art, one of skilled artisan would have arrived at the claimed invention with a reasonable expectation of success. Without arguing the teachings of Kwon et al. about use of FMDV 2A peptide in a polygenic construct in relation to unexpected results, Applicant infers without any reasoning that since Kwon et al. polygenic construct only expresses two polypeptides, there would no reasonable expectation of success in expressing three polypeptides from a polygenic construct.  Applicant further cites Gary et al. teachings (Exhibit 1 filed with response) to argue that it would be unpredictable to arrive at the Applicant’s invention with a reasonable expectation success.  Applicant makes an unrelated argument about protein function by citing 112(a), first paragraph rejection (response, pages 9-11).

7-C.  	Response to Applicant’s arguments:
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	It is important to note that the issue in the present obviousness analysis is not whether Kwon et al. expresses only two proteins from a polygenic construct using FMDV 2A peptide.  Rather, the issue in the present obviousness analysis is whether Kwon et al. provides any motivation of using FMDV YES as discussed in detail above in item 7-A of the rejection.  Additionally, Kwon et al. do not teach that using FMDV 2A peptide sequence in a polygenic construct would result in some sort of unexpected results.
	Applicant’s arguments about unexpected results through Gary et al. teachings are irrelevant in present obviousness analysis because expression of instantly claimed polypeptides from a polygenic construct do not involve sorting or processing of internal signal sequences present within the polypeptides.
It is important to note that present obviousness analysis on the Applicant’s claimed invention is also based on the rationale “obvious to try”. Also, see MPEP 2143 [R-08.2017] Part E (example 3) which states:
“The Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of situations where ‘obvious to try’ is erroneously equated with obviousness under § 103." Kubin, 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

It may be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness.  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s claimed invention as discussed above with a reasonable expectation of success and without any surprising results.
It is further important to note that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
It is thus maintained that given (i) Thomson et al. teach that genes encoding Xvsap1, XvAld and XvPrx2 polypeptides of Xerophyta viscosa are induced under abiotic stress conditions, and overexpression of said genes in a transgenic plant imparts abiotic stress (e.g. drought (osmotic stress), salt, temperature) tolerance to said transgenic plant grown under abiotic stress conditions and (ii) Kwon et al. teach that FMDV 2A system has great advantage of expressing multiple polypeptides encoded by a polygenic construct for expressing them at the same levels of expression compared to co-introduced genes encoding polypeptides, it would have been obvious and within the scope of an ordinary skill in the art prior to the earliest filing date of the claimed invention to have OBVIOUSLY TRIED to overexpress genes encoding XvSAP1, XvAld and XvPrx2 polypeptides of Xerophyta viscosa from a polygenic nucleic acid construct, comprising nucleotide sequences encoding XvSAP1, XvAld and XvPrx2 polypeptides as taught by Garwe et 
It is also important to note that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant, one of ordinary skill in the art would have obviously arrived at the Applicant’s invention with a reasonable expectation of success and without any surprising results, as discussed above by combining the teachings of cited art.
It is equally important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant, one of ordinary skill in the art would have obviously arrived at the Applicant’s invention with a reasonable expectation of success and without any surprising results, as discussed above by combining the teachings of cited art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant, one of ordinary skill in the art would have obviously arrived at the Applicant’s invention with a reasonable expectation of success and without any surprising results, as discussed above by combining the teachings of cited art.
Additionally, in response to Applicant’s argument about unexpected results, it is important to note the following:
	Applicant’s attention is specifically drawn to MPEP 716.02(c) II which says:
“EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535 , 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.)”
Applicant’s attention is also specifically drawn to MPEP 716.02(c) I which says:
“Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of nonobviousness was not sufficient to rebut the evidence of obviousness.); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).”
In the instant, one of ordinary skill in the art would have obviously arrived at the Applicant’s invention with a reasonable expectation of success and without any surprising results, as discussed above by combining the teachings of cited art.

Conclusions
8.	Claims 1, 3-5 and 10-19 remain rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA). 
/VINOD KUMAR/            Primary Examiner, Art Unit 1663